— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered February 6, 1985, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of the plea allocution has not been preserved for appellate review since he never moved to withdraw his plea before the court of first instance (see, People v Pellegrino, 60 NY2d 636).
We further find that the sentence imposed was neither harsh nor excessive. Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.